DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 13-15, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (Pub 2014/0327496, further referred to as Zuo) in view of Kim (Pub 2015/0092314) and Yun et al (Pub 2017/0187345, further referred to as Yun).
As to claim 1, Zuo teaches a tunable filter (figs 2A, 5, paragraphs 37, 38 and 41), comprising:
a substrate (166);
a variable capacitor (varactor)(174) disposed on an upper surface of the substrate;
an upper conductive structure (172) disposed on the upper surface of the substrate, the upper conductive structure comprising one or more upper conductors and one or more upper insulators configured to form one or more passive components including a metal-insulator-metal (MIM) capacitor (104, 106, 108, 118, paragraph 38) and a 3D inductor (110, 112, 114, 116, paragraphs 37 and 41) ;
one or more vias (paragraphs 37 and 41, TGV elements) disposed through the substrate from the upper surface to a lower surface of the substrate; and
a lower conductive structure (168) disposed on the lower surface of the GaAs substrate, the lower conductive structure comprising one or more lower conductors wherein the varactor, the MIM capacitor, and the 3D inductor are electrically coupled to form a radio frequency (RF) filter circuit (paragraph 40).
Zuo does not teach the substrate is GaAs or the lower surface insulators.
Kim teaches an inductor circuit (Fig 1) mounted on a substrate with penetrating vias, in which the substrate can be selected to made from a list of materials, one of which is gallium arsenide (GaAs).
Yun teaches forming an inductor circuit on a substrate (fig 5A) where redistribution layer (M1, M2, M3, V3), comprising at least one conductor and insulator (paragraphs 52 and 53) are formed on the opposite surface of the capacitor and inductors circuitry (C2, L3, and L4).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the filter taught in Zuo with the substrate use taught in Kim and the redistribution layer taught in Yun in order to improve circuitry connections in a filtering circuit using well known materials. 
As to claim 2, Zuo wherein the lower RDL is configured to electrically couple at least one TGV with at least one other TGV (168).
As to claim 3, Yun teaches one or more external connects configured to electrically couple the lower RDL to one or more components that are external to the tunable filter (paragraphs 52 and 53).
As to claim 4, Zuo teaches wherein the one or more external connects are one or more of wafer-level-package (WLP) balls, copper (Cu) pillars, and solder bumps (176).
As to claim 5, Yun teaches wherein one or more of the TGVs are configured to electrically couple one or more of the varactor, the MIM capacitor, and the 3D inductor with the lower RDL (paragraph 52 and 53).
As to claim 6, Zuo teaches, wherein each TGV comprises a conductive pillar disposed to fill a via of the GaAs substrate, the conductive pillar extending from the upper surface to the lower surface of the GaAs substrate within the via (paragraph 41).
As to claim 8, Zuo teaches wherein the conductive pillar and the lower RDL are formed from same one or more conductive materials (paragraph 41).
As to claim 13, Yun teaches wherein the lower RDL of the lower conductivity structure is disposed on the lower surface of the GaAs substrate, and wherein the one or more lower insulators of the lower conductivity structure are disposed on the lower surface of the GaAs substrate and on the lower RDL (paragraphs 52 and 53).
As to claim 14, Yun teacheswherein the one or more lower insulators are formed from any one or more of silicon dioxide (SiOz), an organic polymeric dielectric, polyimide (PI), polynorbornene, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), Polybenzoxazoles (PBO), or silicone based polymeric dielectrics (paragraphs 52 and 53).
As to claim 15, Zuo teaches forming a varactor (paragraph 38).  IT would be obvious to a person of ordinary skill in the art to form a “hyper abrupt varactor” as it would be a mere matter of design choice to choosing materials used for the user desired varactor results of the varactor of Zuo.
As to claim 28, Zuo teaches wherein the tunable filter is incorporated into an apparatus selected from the group consisting of a music player, a video player,an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle (paragraphs 49-51).
As to claim 29, Zuo teaches a method of fabricating a tunable filter (figs 2A, 5, paragraphs 37, 38 and 41), comprising:
Forming a substrate (166;
Forming a variable capacitor (varactor)(174) disposed on an upper surface of the substrate;
Forming an upper conductive structure (172) disposed on the upper surface of the substrate, the upper conductive structure comprising one or more upper conductors and one or more upper insulators configured to form one or more passive components including a metal-insulator-metal (MIM) capacitor (104, 106, 108, 118, paragraph 38) and a 3D inductor (110, 112, 114, 116, paragraphs 37 and 41) ;
Forming one or more vias (paragraphs 37 and 41, TGV elements) disposed through the substrate from the upper surface to a lower surface of the substrate; and
Forming a lower conductive structure (168) disposed on the lower surface of the GaAs substrate, the lower conductive structure comprising one or more lower conductors wherein the varactor, the MIM capacitor, and the 3D inductor are electrically coupled to form a radio frequency (RF) filter circuit (paragraph 40). Kim teaches an inductor circuit (Fig 1) mounted on a substrate with penetrating vias, in which the substrate can be selected to made from a list of materials, one of which is gallium arsenide (GaAs). Yun teaches forming an inductor circuit on a substrate (fig 5A) where redistribution layer (M1, M2, M3, V3), comprising at least one conductor and insulator (paragraphs 52 and 53) are formed on the opposite surface of the capacitor and inductors circuitry (C2, L3, and L4).  

Claim(s) 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo in view of Kim, Yun, and Barth et al (Pub 2016/0225694).
As to claim 7, This claim is dependent on claim 6, the rejection of which is discussed above.
	The combination of Zuo in view of Kim and Yun does not teach the details of the via.
Barth teaches a method of forming a via conductive pillar is formed from any one or more of copper (Cu), silver (Ag), gold (Au), aluminum (Al), tungsten (W), nickel (Ni), or combinations thereof (paragraph 20). As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the filter taught in Zuo, with the substrate use taught in Kim, the redistribution layer taught in Yun, and the via formation taught in Barth in order to improve circuitry connections in a filtering circuit using well known materials.
As to claim 9, Barth teaches each TGV further comprises a conductive layer disposed vertically on a wall of the GaAs substrate such that the conductive pillar is disposed on and interior of the conductive layer within the via (paragraph 5).
As to claim 10, Barth teaches the conductive layer of a TGV is disposed horizontally in between a corresponding conductive pillar (fig 2a (213)) and a first upper conductor of the upper conductive structure, and/or wherein the conductive layer (217) of a same or different TGV is disposed horizontally in between the lower surface of the GaAs substrate and the lower RDL.
As to claim 11, Barth teaches wherein each TGV further comprises an insulating plug (231) configured to fill a central cavity within the conductive pillar, the insulating plug extending from below the lower surface to below the upper surface of the GaAs substrate.

Allowable Subject Matter
Claims 12, 16-27, 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest insulating plug forming with the same material as is recited in claims 12; the varactor layer configuration recited in claims 16, 17, 30-35; and the conductive structure formed with the RDL as is recited in claims 16-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849